Citation Nr: 0008548	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to January 16, 1998, 
for an increased evaluation for service-connected 
gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1976 to June 1979 
and from September 1979 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 10 percent for 
service-connected gastroesophageal reflux, effective 
January 16, 1998.  


FINDINGS OF FACT

1. The veteran filed a claim for an increased evaluation for 
service-connected gastroesophageal reflux on January 29, 
1998.

2. By rating decision in September 1998, the veteran was 
awarded an increased evaluation to 10 percent, effective 
January 16, 1998.  

3. The veteran was treated in the emergency room for an 
episode of gastroesophageal reflux on January 16, 1998.  

4. Prior to January 16, 1998, the record contains no post-
service evidence of treatment or complaints with reference 
to the veteran's service-connected gastroesophageal 
reflux.  

5. The record contains no medical evidence establishing 
entitlement to an evaluation of 10 percent, prior to 
January 16, 1998.  




CONCLUSION OF LAW

An effective date prior to January 16, 1998, for the grant of 
an increased evaluation for service-connected 
gastroesophageal reflux is not warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A VA general medical examination was conducted in February 
1997.  The veteran reported that he began having mid-chest 
pain following meals in 1995 and was diagnosed with reflux.  
He stated that he was treated with medication and within a 
month his symptoms subsided.  He reported no symptoms or need 
for medication since that time.  Physical examination 
revealed the abdomen to be soft and nontender.  The examiner 
provided a diagnosis of gastroesophageal reflux 
disease, disability claimed.  

By rating decision in December 1997, the RO granted service 
connection for gastroesophageal reflux with a noncompensable 
evaluation, effective from October 1, 1996.  By letter in 
January 1998, the veteran stated that he reported to the VA 
emergency room on January 16, 1998 due to an episode of 
reflux syndrome.  He reported that previously prescribed 
medication had not been beneficial, and he was experiencing 
pain.  He stated that these attacks were becoming an 
inexcusable nuisance and requested reconsideration of his 
evaluation for gastroesophageal reflux.  

Emergency room treatment notes, dated on January 16, 1998, 
note that the veteran came in with complaints of usual 
epigastric, dull, achy pain associated with heartburn and a 
sour taste in his mouth.  The veteran reported that he was 
taking medication on an as needed basis.  The veteran's 
prescription was increased and he felt better after a "GI 
cocktail."  The record contains follow-up VA outpatient 
treatment after the emergency room visit.  

A VA examination was conducted in August 1998.  The examiner 
noted that the veteran began to have stomach problems during 
military service in 1985-1986.  The veteran was diagnosed 
with reflux and was treated with medication and antacids.  
The veteran reported that he had bad pain about every two-to-
three weeks, which sometimes required that he get up in the 
middle of the night.  The veteran was currently being treated 
for reflux.  The examiner noted that the veteran's abdomen 
was tender in the epigastrium.  A diagnosis of 
gastroesophageal reflux disease, moderate impairment, was 
provided.  


II. Analysis

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  (1999).  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(1999).  

The veteran filed his claim for an increased evaluation for 
service-connected gastroesophageal reflux on January 29, 
1998.  As the instant claim is for an increased evaluation, 
the effective date may be the earliest date as of which 
the increase in disability was factually ascertainable 
(within one year of the date of the claim).  Therefore, the 
earliest effective date that could be awarded is January 29, 
1997, assuming that the veteran's increase in disability 
occurred within that year.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
gastroesophageal reflux, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of hiatal hernia under Diagnostic Code 7346.  
See 38 C.F.R. § 4.20 (1999).

Under VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1999), a 10 percent evaluation is warranted 
for manifestation of two or more of the symptoms for the 30 
percent evaluation of less severity, including persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (1999).  In every 
instance where the Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Prior to January 16, 1998, the record contains no note of 
treatment or complaints of symptoms of the veteran's 
gastroesophageal reflux, since discharge from service.  VA 
examination in February 1997 noted no symptoms or need for 
medication since discharge from service.  Following the 
episode of gastroesophageal reflux disease, necessitating an 
emergency room visit, the record contains follow-up care, and 
notations of increased medication use.  There is no post-
service medical evidence of symptomatic gastroesophageal 
reflux, prior to January 16, 1998.  Although the veteran 
noted that the attacks were becoming a nuisance, indicating 
attacks prior to January 16, 1998, there is no factual basis 
of record upon which to assign an effective date for these 
reported earlier attacks.  The Board finds that the evidence 
preponderates against an effective date prior to January 16, 
1998 for the 10 percent evaluation as it was not factually 
ascertainable that an increase had occurred until the 
veteran's emergency room visit.  


ORDER

Entitlement to an effective date prior to January 16, 1998, 
for an increased evaluation for service-connected 
gastroesophageal reflux is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 6 -


- 6 -


